Title: Enclosure: Notes on Tarragon by an Unidentified Author, [ca. 11 May 1812]
From: Anonymous,Derieux, Peter (Justin Pierre Plumard)
To: 


             
            Tarragon is a plant, much us’d in Sallads. it hath a Sharp aromatic taste, and contains many oily exalted part and volatile salts. it Fortifies the Heart and Stomach, creates an appetite, and by its volatile and exalted principles, helps Digestion: it provokes Sweat, urine, and woman’s Terms, by attenuating the viscous and gross Juices, and removing the obstacles they encounter in the small pipes, which Stop the passage of the Liquors. it resists poison by Keeping the Humours in their just Fluidity. Some are persuaded that this Herb, can preserve From the Plague and all sorts of internal and external corruptions.They Boil it in White Wine, and Strain it, at which time ’tis proper to allay the Tooth-ach, and pains in the Gums, occasioned by some viscous and acid Humours. They put it into the mouth and keep it there For Some time. it is good also to Fasten the Teeth and Gums of Scorbutic persons—and when chew’d will promote Spittle.
          